Citation Nr: 1421810	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  13-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated as 30 percent disabling.

2. Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently rated as 40 percent disabling.

3. Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

4. Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

5. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) claims file.

The Veteran has submitted evidence subsequent to the certification of the instant appeal to the Board.  Nonetheless, in October 2013, the Veteran waived the right to have that evidence initially considered by the agency of original jurisdiction.  Thus, it is properly before the Board to consider in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Peripheral neuropathy of the left upper extremity is characterized by moderate numbness and decreased light touch sensation, which is equivalent to no more than moderate incomplete paralysis.

2. Peripheral neuropathy of the right upper extremity is characterized by moderate numbness and decreased light touch sensation, which is equivalent to no more than moderate incomplete paralysis.

3. Peripheral neuropathy of the left lower extremity is characterized by numbness and decreased light touch sensation, which is equivalent to no more than mild incomplete paralysis of the sciatic nerve.

4. Peripheral neuropathy of the right lower extremity is characterized by numbness and decreased light touch sensation, which is equivalent to no more than mild incomplete paralysis of the sciatic nerve.

5. In addition to his peripheral neuropathy, the Veteran is service-connected for diabetes with erectile dysfunction, rated at 20 percent and post-traumatic stress disorder, rated at 30 percent.  The Veteran reportedly has a high school education and experience as a truck driver; he also reportedly still works.

6. The Veteran's service-connected disabilities, considered together, do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8513 (2013).

2. The criteria for a rating higher than 40 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8513 (2013).

3. The criteria for a rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2013).

4. The criteria for a rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2013).

5. The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in November 2012 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.  The November 2012 notice also informed the Veteran of what information and evidence is needed to substantiate his claim for a TDIU.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here. The Veteran's service records and private treatment records have been obtained.  The Veteran has been afforded a VA examination detailing the severity of his service-connected peripheral neuropathies.  In addition, the Veteran has been afforded VA examinations detailing the occupational effects of his service-connected disabilities.  The examiners reviewed the claims file, considered the contentions of the Veteran, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran asserts that his VA examinations are inadequate.  See May 2013 Statement of Veteran.  He alleges that the results of those examinations were based on past examinations.  Id.  There is no evidence that current examinations were based on the results of past examinations.  Indeed, the examination reports provide thorough reviews of the Veteran's current symptomatology related to his service-connected disabilities.

Lastly, there is no indication that there is any relevant evidence outstanding in this claim. Therefore, the Board will proceed with consideration of the Veteran's appeal.


Analysis

A. Increased Ratings

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Peripheral Neuropathy of the Upper Extremities

The Veteran's peripheral neuropathies of the left and right upper extremities are rated under Diagnostic Code 8513.

Diagnostic Code 8513 provides a 20 percent rating for mild incomplete paralysis on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side. Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side. 38 C.F.R. § 4.124a, Diagnostic Code 8513.

Neuropathy in both the Veteran's left and right upper extremities amounts to no more than moderate incomplete paralysis.  The Veteran was afforded a VA examination in January 2013.  There, the examiner reported that the Veteran was right handed and experiences moderate numbness in both upper extremities.  Normal muscle strength was noted in left and right elbow flexion and extension, left and right wrist flexion and extension, as well as right and left grip and pinch.  The Veteran was reported as not having muscle atrophy.  A reflex examination revealed normal deep tendon reflexes in the right and left biceps and triceps.  Sensory examination for light touch revealed normal feeling in both inner and outer forearms.  The Veteran does have decreased feeling in the right and left hands/fingers, but absent feeling was not noted.  Further, the examiner stated that the Veteran does not experience trophic changes due to his peripheral neuropathy.  A March 2013 VA examination addendum notes that the Veteran does not exhibit paralysis or partial paralysis.  The addendum also noted that the Veteran denied pain, paresthesias and dysesthesias in the upper extremities.

At the hearing before the undersigned, the Veteran's wife explained that the Veteran has episodes where he loses all feeling in his hands.  See Hearing Transcript at pg. 5.  The Veteran has reported the same.  See October 2012 Statement of Veteran.  In addition to reporting numbness, the Veteran has also stated that he experiences pain in his hands.  See VA Form 9.  The Veteran has asserted that his neuropathy is "severe" and has worsened.  See May 2013 Statement of Veteran.

A November 2012 VA treatment record notes that the Veteran takes Gabapentin for his neuropathy to control pain.  

Considering all of the above evidence, the Board concludes that the Veteran's peripheral neuropathy of the upper extremities results in no more than moderate incomplete paralysis.  While the Veteran does experience some numbness in both upper extremities, his strength and reflexes are within normal limits.  On objective examination, the VA examiner stated that the Veteran experiences only moderate numbness.  The Veteran's wife has characterized the numbness as happening in "episodes."  While the Veteran has stated that he does experience some pain, on VA examination pain in the Veteran's upper extremities was denied.  Nonetheless, the Veteran is competent to report the symptom of pain and the Board accepts that assertion.  On VA examination, muscle strength in the upper extremities was found to be normal.  While the July 2011 VA examination report noted atrophy in the upper extremities, it was limited to the hands.  There was mild weakness in the right hand grip and normal strength in the left upper extremity.  The peripheral neuropathy of the upper extremities is manifested mostly by sensory impairment.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  The peripheral neuropathy of the upper extremities is characterized as no greater than moderate incomplete paralysis.  This warrants a 40 percent rating for the right upper extremity (major) and a 30 percent rating for the left upper extremity (minor) for the entire appeal period.

Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathies of the left and right lower extremities are rated under Diagnostic Code 8520.

Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity, 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked musculature atrophy in either lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuropathy in both the Veteran's left and right upper extremities amounts to no more than mild incomplete paralysis of the sciatic nerve.  The Veteran was afforded a VA examination in January 2013.  There, the examiner reported that the Veteran experiences moderate numbness in both lower extremities.  Normal muscle strength was noted in left and right knee extension, left and right plantar flexion, and right and left ankle dorsiflexion.  The Veteran was reported as not having muscle atrophy.  A reflex examination revealed normal deep tendon reflexes in the right and left knees and ankles.  Sensory examination for light touch revealed decreased feeling in the right and left thighs/knees, lower legs/ankles, and feet/toes. The examiner, however, noted that feeling was not absent in those places.  Further, the examiner stated that the Veteran does not experience trophic changes due to his peripheral neuropathy.  A March 2013 VA examination addendum notes that the Veteran does not exhibit paralysis or partial paralysis.  The addendum also notes that the Veteran denied pain, paresthesias, and dysesthesias in the lower extremities.

The Veteran and his wife have detailed numbness in the Veteran's feet.  See October 2013 Statement of Veteran's Wife; May 2013 Statement of Veteran.  In addition, the Veteran's wife described that the Veteran's feet are often so cold that she must wrap them up in towels for warmth.  See Hearing Transcript at pg. 5.  Both the Veteran and his wife have also detailed the Veteran's difficulty feeling pedals while he is driving due to his peripheral neuropathy of the lower extremities.  Id; May 2013 Statement of Veteran.  The Veteran has stated that he experiences numbness all the time.  Id.

A November 2012 VA treatment record notes that the Veteran takes Gabapentin for his neuropathy to control pain.  No other VA treatment records detail the severity of the Veteran's peripheral neuropathy of the left and right lower extremities.

Considering the above evidence, the Veteran's peripheral neuropathy of the lower extremities is manifested by no more than mild incomplete paralysis of the sciatic nerve.  The Veteran's disabilities are characterized mainly by numbness in his lower extremities.  Other than numbness and some decreased feeling, the Veteran's lower extremities, the Veteran exhibits no other symptomatology.  The Veteran has not expressed that his lower extremities are in pain.  Indeed, the Veteran denied pain in the lower extremities at his VA examination, though Gabapentin was prescribed to control pain. Additionally, on VA examination, muscle strength in the lower extremities was found to be normal. On objective VA examination, while the Veteran was noted as having decreased feeling in the lower extremities, that feeling was not noted as fully absent.  Thus, the Veteran still maintains a level of feeling in his lower extremities.  Further, the Veteran does not exhibit paresthesias or dysesthesia in the lower extremities.  Deep tendon reflexes were present and equal.  The Veteran also does not exhibit paralysis or partial paralysis in the lower extremities.  Thus, the Veteran's peripheral neuropathy of the lower extremities is manifested solely by some numbness and decreased feeling.  As such, the Veteran's displays no more than mild paralysis of the sciatic nerve in both lower extremities, which warrants a 10 percent rating in both lower extremities during the entire appeal period.

Other Considerations

Finally, the Board finds that the Veteran's peripheral neuropathies do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The levels of severity of the Veteran's peripheral neuropathies are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  Those rating criteria consider the effects of the Veteran's service-connected peripheral neuropathies.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

B. TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for multiple disabilities.  He is service connected for: peripheral neuropathy of the left and right upper extremities, evaluated as 30 percent and 40 percent disabling respectively; peripheral neuropathy of the left and right lower extremities, evaluated separately as 10 percent disabling; postratumatic stress disorder (PTSD), evaluated as 30 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; and erectile dysfunction, which is assigned a noncompensable disability rating.  The Veteran's combined evaluation is 90 percent.

As the Veteran's combined disability rating is greater than 70 percent and one disability is rated at least 40 percent disabling, the minimum rating requirements of 38 C.F.R. § 4.16(a) are met.

The Board notes that entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).  Age, however, may not be a factor in evaluating service-connected disability or unemployability.  See 38 C.F.R. § 4.19 (2013). 

The Board also notes that to warrant an award of a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A high disability rating, itself, is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Likewise, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. 

A claim for a TDIU is based on an acknowledgment that, even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts, notwithstanding the putative correctiveness of the objective rating.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Veteran has worked for as a truck driver since June 1998.  See Form 21-4192.  As of the Veteran's hearing before the undersigned, he was still working as a truck driver, at least on a part time basis.  See Hearing Transcript at pg. 7.  The Veteran has a high school education.  Id at pg. 6.

The Veteran has asserted that as a truck driver, he is unable to work because of numbness as he cannot tell if he is touching something.  See November 2011 Statement of Veteran.  The Veteran's wife reported the same at the hearing before the undersigned.  See Hearing Transcript at pg. 5.  The Veteran also stated that he believes that he will be terminated from his job as a truck driver as he does not believe that he will be able to pass a driving test because of his peripheral neuropathy.  See Transcript at pg. 14.  The Veteran also testified that a nurse told him that a doctor was considering having the Veteran's license revoked because the doctor felt that the Veteran was a danger while driving.  Id at pg. 16.  There is no evidence that the Veteran's license has been revoked.  Finally, the Veteran's wife testified that the Veteran has difficulty remembering directions while driving.  Id at pg. 18.

The Veteran submitted a statement from a VA practitioner, Dr. E.M.  See November 2012 Statement of Dr. E.M.  In that statement, Dr. E.M. notes that the Veteran is not to return to full duty at work and he should be placed on light duty.  Id.  Dr. E.M. also states that the Veteran should not drive a vehicle as he would put himself or others at risk.  

The Veteran's wife contends that the Veteran is unemployable.  See October 2013 Statement of Veteran's Wife.  She states that the Veteran has night terrors along with slight paralysis of the entire left side of his body.  Id.  She also reiterated that the Veteran has difficulty feeling the pedals of his truck as a result of his peripheral neuropathy of the lower extremities.  Id.

The Veteran was afforded a VA examination to assess the severity of his service-connected PTSD in January 2013.  The symptoms of the Veteran's PTSD are chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner described the Veteran's symptoms as causing "...mild and transient difficulty with occupational and social functioning and does not render the Veteran unable to secure or maintain substantially gainful employment."  The examiner noted the Veteran's full time employment as a truck driver, which he was apparently still employed as at that time.  

With regard to the Veteran's service-connected erectile dysfunction, he was provided a VA examination in January 2013.  There, the examiner stated that the Veteran's erectile dysfunction has no impact on his ability to work.

With regard to the Veteran's diabetes and peripheral neuropathies, the VA examiner explained that the Veteran likely needs to use insulin, as opposed to an oral medication.  In making that change the Veteran would likely be dismissed from his job as a truck driver, according to the examiner.  Nonetheless, the examiner concluded that the Veteran is functional without limitations and could perform both sedentary and physical employment.

Considering the above evidence, the Board does not find that the Veteran is unable to maintain or continue substantially gainful employment.  While the Veteran's peripheral neuropathy and diabetes may make it difficult for the Veteran to drive a truck, those disabilities do not render the Veteran unemployable.  Indeed, not only is the Veteran apparently continuing to drive a truck, but he appears able to perform light duty at work while not driving a truck.  The Board stresses that the relevant inquiry is not whether the Veteran is able to continue in his current occupation.  Rather, the proper inquiry is whether the Veteran is able to secure and maintain substantially gainful employment.  All of the VA examiners concluded that the Veteran's service-connected disabilities do not prohibit employment.  While PTSD causes some mild memory impairment and some difficulty in maintaining relationships, the VA examiner concluded that symptoms were mild and the Veteran could work, as he has continued to do as a truck driver.  No occupational effects were noted as to his service-connected erectile dysfunction.  Finally, the VA examiner noted that the Veteran's diabetes and peripheral neuropathy may cause some impairment as to truck driving (by requiring insulin and numbness in the hands and feet),  but the Veteran could still take on a job that is sedentary or physical.  Indeed, as discussed above, the Veteran is able to perform light duty at his job.  On the whole, the evidence shows that the Veteran is capable or securing and maintaining substantially gainful employment, even though such employment may not be in the form of driving a truck.

While the Veteran and his wife have made references to the residuals of a stroke and prostate cancer causing the Veteran to be unemployable, the Board notes that such disabilities cannot be considered in analyzing the TDIU claim.  That is because the Veteran is not service-connected for residuals of a stroke or prostate cancer.  While those disabilities may cause the Veteran occupational impairment, TDIU can only be granted where service-connected disabilities cause the Veteran to be unemployable.  See Hatlestad, 5 Vet. App. at 529. 

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disability renders him unemployable.  The evidence in not in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

A rating in excess of 30 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 40 percent for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


